Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Response to Amendments
The amendment and response  filed on June 06, 2022, to  the Non-Final Office Action dated December 06, 2021 has been entered.  Claims 1-22 are amended.  Applicant’s amendments to the drawings have been found sufficient to overcome the previous “Drawing Objections”.  Claims 1 - 22 are pending in this application.      
                                                                     Response to Arguments             
Applicant’s arguments and amendments, see pages 9-14, filed June 06, 2022, with respect to the 35 U.S.C. § 102 rejection based on So (US-20090299551-A1)  have been considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-2, 6-7, and 10-19  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                           Claim Rejections --  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over   Roger D Bernhardt (US-8591161-B1)(“ Bernhardt”) and Ahmed et al (US-9146557-B1)(“Ahmed”).
             As per claim 1, Bernhardt discloses a  method of lifting a load (See Abstract and Figure 5) comprising:
             lifting the load with an  (Bernhardt at Figure 1 illustrates a  lifting system (winch 14) with grapple at end of hoist cable 16  and stabilizing device (maneuvering system 18) and in Column 2, lines 66-67, and Column 3, lines 1-5, which discloses: “hoist system having a winch 14 with cable 16. A hoist cable mounted maneuvering system (HCMMS) 18 is attached to grapple 20 on the hoist cable. As will be described in greater detail subsequently, the HCMMS 18 is self powered for lateral motion along axis 22 and rotational motion represented by arrows 24 about a vertical axis 26 defined by the hoist cable itself.”) ; and 
             carrying and/or directing the load by  controlling the  configured to control the aerial drone and the crane (Bernhardt at Figure 11, integrated controller 104 for controlling winch 14 and maneuvering system 18, and Column 5, lines 21-26, which discloses: “control of the HCMMS and positioning arm for interconnection of the suspension probe and catch receptacle may be accomplished by in a controller network 99 incorporating a first controller 100 associated with the HCMMS, a second controller 102 associated with the positioning arm and an integrating controller 104.” ).  
            Bernhardt does not explicitly discloses using a drone as the stabilizing device with the lifting system.
            Ahmed in the same field of transporting and lifting a load discloses an adaptive control method for an unmanned  aerial vehicle 102  with a slung load. Ahmed discloses an inner controller 12 and outer controller 14 to provide transmitting anti-swing control input to the unmanned aerial vehicle to correct for a slung load when being lifted and displaced to another location. See Abstract, Figure 1, and Figure 4.
              It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cargo attachment system with motion compensation of Bernhardt to include the adaptive controller for unmanned vehicles with a slung load of Ahmed, since drone coupling and un-coupling can be perform dynamically and substantially effortlessly  to realize control of lateral and rotational motion of a load being transported by a lifting mechanism. Those in the art would be motivated to combine the adaptive controller for unmanned vehicles with a slung load of Ahmed with the cargo attachment system with motion compensation of Bernhardt , since Ahmed states, Column 3 at lines 29-30, that such a modification would be desirable to provide an anti-swing controller for a slung load based on time-delayed feedback of the load swing angles.
As per claim 2, Bernhardt and Ahmed disclose a method, wherein the common controller comprises a main controller, the method further comprising:
inputting to the main controller desired flight and/or crane movements from which control signals are generated and transmitted to the aerial drone and/or the crane on the basis of the input desired movements ( Bernhardt at Figure 11 and Column 5, lines 50 -60, disclosing: “navigation and control computer system 130 are interconnected in the system to complete the controller network 99 providing closed loop control … to better manage load connection and extraction from the deck. Placement of cargo on a receiving position on a deck can also be achieved with this system.); and
 generating and transmitting from an additional controller control commands for the aerial drone, wherein the control commands depend on  flight or crane movements that were triggered by the main controller (Bernhardt at Figure 11 and Column 5, lines 24-26, disclosing: “a first controller 100 associated with the HCMMS, a second controller 102 associated with the positioning arm and an integrating controller 104.” ).  
As per claim 6, Bernhardt and Ahmed disclose a method, further comprising:
controlling the aerial drone such that a force having a horizontal component is exerted on the load, wherein the horizontal component counteracts a pendulum motion of the load and/or counteracts a wind force, and/or a crane hoist rope is held in as vertical an orientation as possible (Ahmed Figures 4-5 and Column 1, lines 21-24, disclosing: “external load is modeled as a point mass that behaves like a spherical pendulum suspended from a single point. The cable for the external load is assumed to be inelastic and with no mass.”).  
As per claim 7, Bernhardt and Ahmed disclose a method,, further comprising:
controlling the aerial drone such that the load is rotated about a vertical axis while being lifted (Bernhardt at Column 3, lines 2-5, discloses “the HCMMS 18 is self powered for lateral motion along axis 22 and rotational motion represented by arrows 24 about a vertical axis 26 defined by the hoist cable itself.”); and
 flying the aerial drone along a helical trajectory about a vertical axis through the load, wherein the flying is while lifting of the load (Bernhardt at Column 3, lines 46-51, discloses “these motions will be periodic in nature allowing a matching motion to be established by the control system for gross positioning with the rotorcraft in a steady hover. Fine adjustment of the relative position of the suspension probe and catch receptacle can then be accomplished by the HCMMS 18 and positioning arm 30).   
As per claim 10, Bernhardt and Ahmed disclose a method, further comprising:
autonomously remotely controlling the aerial drone in an autonomous control mode such that the aerial drone approaches various desired positions relative to the crane and/or relative to a guide drone (Bernhardt at Figure 11 shows decentralized controllers  connected in a network 99 and in Column 5, lines21-26, disclosing: “control of the HCMMS and positioning arm for interconnection of the suspension probe and catch receptacle may be accomplished by in a controller network 99 incorporating a first controller 100 associated with the HCMMS, a second controller 102 associated with the positioning arm and an integrating controller 104.”).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt and Ahmed as applied to claim 1 above, and further in view of  Anders Ljung (US-20180016022-A1)(“Ljung”).
       As per claim 3,  Bernhardt and Ahmed disclose a method, further comprising:
controlling by varying a rotor speed and/or a rotor torque a lifting and/or tensile force and/or a flight trajectory of the aerial drone (Ahmed at Column 10, lines 30-32, disclosing: “aids in estimating the gyroscopic torque and, thus, the controller stabilizes the quadrotor with these torques acting on it.” ), wherein the aerial drone comprises a hydrostatic device drivetrain;
However, Bernhardt and Ahmed do not explicitly disclose a drive motor to control aerial drone speed through a hydrostatic device drivetrain.
Ljung in the same field endeavor discloses a multi-rotor aerial vehicle for  carrying a load comprising rotor and drivetrain. See Figures 1-3, and 7 with the Abstract.
In particular, Ljung discloses wherein the first aerial drone comprises a hydrostatic device drivetrain (Ljung at Para.[0077] which discloses “control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c.”);
driving by the hydrostatic device drivetrain at least one rotor comprising a first hydrostatic device that operates as a pump and is drivable by a drive motor, and a second hydrostatic device that operates as a motor and is connectable  to the at least one rotor (Ljung at Para. [0077] discloses “power unit 2 a rotatable shaft 3 is extending. On this shaft 3 there is positioned a hydraulic pump 12. The pump has a rotational element inside that is movable by means of the shaft 3. From the hydraulic pump 12 a fluid line 14 provides pressurized fluid to a hydraulic motor 11.”); and
controlling a rotor speed and/or a rotor torque by adjusting a hydraulic control variable of the hydrostatic device drivetrain, wherein the hydraulic control variable comprises a hydrostatic device displacement volume and/or a hydrostatic device swivel angle and/or a pressure in a hydrostatic pressure circuit and/or a mass flow in the hydrostatic pressure circuit (Ljung at Para. [0077] discloses “the rotational velocity and power to the rotor 10 can be controlled in a precise manner. The control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c. This is also termed the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cargo attachment system with motion compensation of Bernhardt as modified by Ahmed to include the multi-rotor aerial vehicle  of Ljung, since providing a quadrocopter with higher endurance and with higher pay-load carrying capacity would increase the load carrying offerings of aerial drones.
Those in the art would be motivated to combine the multi-rotor aerial vehicle of Ljung with the cargo attachment system with motion compensation of Bernhardt as modified by Ahmed because the ability to include an aircraft with higher capacity and higher endurance would lead to more applications especially where it is very difficult and dangerous for multiple helicopters to fly in formation or in close proximity to one another.  
       As per claim 4, Bernhardt, Ahmed, and Ljung disclose a method, wherein the drive motor comprises an internal combustion engine (Ljung at Para. [0005] which discloses “combustion engines in quad rotor designs by simply placing one combustion engine in each propeller.”), and the method further comprising:
operating the internal combustion engine in a constant operating state in the full load range, wherein speed changes and/or torque changes on the at least one rotor are controlled in a variable manner by adjusting the first hydrostatic device and/or the second hydrostatic device (Ljung at Para. [0079] which discloses “rotors 10, 20, 30, 40 of this vehicle rotate in two different directions where rotor 10 and 40 rotates in the same direction. And rotor 20 and 30 rotates in the same direction. This prevents from the multi-rotor aerial vehicle 1 from rotating when same power output is transferred to each rotor 10, 20, 30, 40. It should be understood that if the same hydraulic motors 11, 21, 31, 41 is applied and all rotors 10, 20, 30, 40 are the same, the power output transferred is equal to the flow of pressurized fluid to each hydraulic motor 11, 21, 31, 41.”).  
      As per claim 5, Bernhardt and Ahmed disclose a method.
However, Bernhardt and Ahmed do not explicitly disclose a drive motor to control aerial drone speed through a hydrostatic device drivetrain.
Ljung in the same field endeavor discloses a multi-rotor aerial vehicle for  carrying a load comprising rotor and drivetrain. See Figures 1-3, and 7 with the Abstract.
In particular, Ljung discloses wherein the first aerial drone comprises a hydrostatic device drivetrain (Ljung at Para.[0077] which discloses “control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c.”).
 In particular, Ljung discloses wherein the aerial drone is a multicopter (Ljung at Figure 1, vehicle 1) and comprises a plurality of rotors configured to each be driven by a respective hydrostatic device, wherein the hydrostatic devices and the speed of the respectively connected rotors are adjusted individually to control the flight trajectory and/or the pulling direction of the aerial drone (Ljung at Para. [0077] which discloses “the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cargo attachment system with motion compensation of Bernhardt as modified by Ahmed to include the multi-rotor aerial vehicle  of Ljung, since providing a quadrocopter with higher endurance and with higher pay-load carrying capacity would increase the load carrying offerings of aerial drones.
Those in the art would be motivated to combine the multi-rotor aerial vehicle of Ljung with the cargo attachment system with motion compensation of Bernhardt as modified by Ahmed because the ability to include an aircraft with higher capacity and higher endurance would lead to more applications especially where it is very difficult and dangerous for multiple helicopters to fly in formation or in close proximity to one another.  


Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt and Ahmed as applied to claim 1 above, and further in view of  Tang et al (US-20160340006-A1)(“Tang”).
                        As per claim 8, Bernhardt and Ahmed disclose a method.
So and Sawai do not explicitly discloses actuating a drone depending on the hook position of a crane and tracking the movement of the crane as it carries a load.
Tang in the same field of endeavor discloses an unmanned aerial vehicle system and method for using in various environments such as for rescuing and moving loads/objects to different locations. See Abstract and Figures 16-21.
 In particular, Tang discloses actuating the aerial drone depending on the crane and/or the lifting hook position such that the aerial drone automatically follows movements of the crane and/or the lifting hook and maintains a desired position relative to the crane and/or the lifting hook even in the event of movements of the crane(Tang at Para. [0045], “tracking algorithm is used to calculate the position of the target [object] relative to the drone”, and in Para. [0199], “the object 1914 could be lifted by a crane, and the drone 1904 is used to tweak the position of the object 1914”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple aircraft method for lifting a load of So as modified by Sawai to include the unmanned aerial vehicle system and method of using with a crane of Tang, since providing a multicopter that can guide and augment the carrying capacity of crane would increase the stability and positioning of load at a desired location.
Those in the art would be motivated to combine the aerial vehicle method  of Tang with the multi-aircraft lifting system of  So as modified by Sawai because the ability to include an aircraft with higher capacity and higher endurance in a swarm of load carrying drones would lead to more applications especially where it is “very difficult and dangerous for multiple helicopters to fly in formation or in close proximity to one another”. So at Para. [0004].  
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, Ahmed, and Tang as applied to claim 8 above, and further in view of  So et al (US-20090299551-A1) (“So”).
As per claim 9, Bernhardt, Ahmed, and Tang disclose a method.
 further comprising: automatically determining in a continuous or cyclical manner by a position determiner the position of the aerial drone relative to the crane (So at Para. [0038] discloses “pilot 508 uses the current position and velocity of the swarm 18 and payload 14 to determine the flight path of the payload. The pilot 508 then inputs desired positions for the payload, called waypoints, into the computer 509 through interface devices, such as a keyboard, mouse, control stick, or control pad.”); and
 actuating the aerial drone by a position control device on the basis of a signal of the position determiner such that a relative position between the aerial drone and the crane remains constant and/or follows a predetermined trajectory (So at Figure 10 and Para. [0043] which discloses “positions on each aircraft 11, 12, 41, 42, relative to the payload 14, is determined by two constants. The first constant is the height difference H between the payload 14 and the swarm plane 101, and second constant is the radius R between each aircraft 11, 12, 41, 42 to the center of the swarm plane 101.”).  
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt and Ahmed as applied to claim 1 above, and further in view of  So et al (US-20090299551-A1) (“So”).
              As per claim 11, Bernhardt and Ahmed disclose a method, further comprising:
Bernhardt and Ahmed do not explicitly discloses controlling operating parameters to subject the drone to a specified force magnitude and/or a specified force direction.
So in the same field of endeavor discloses using aircrafts to lift a common load using  a pilot station that allows a single pilot to control a plurality of aircrafts in a remote and safe environment. See Abstract and Figures 1-5.
In particular, So discloses controlling specified operating parameters of the aerial drone by the common controller such that a load suspension device on the first aerial drone is subjected to a specified force magnitude and/or a specified force direction (So at Para. [0047] discloses “waypoint controller 803 generates waypoints to guide each aircraft while the payload 14 moves along the desired path. These intermediate waypoints ensure that each aircraft is properly positioned relative to each other such that the payload force is equally distributed to each aircraft.”); and
 wherein the load suspension device connects the aerial drone to the load or the lifting hook (So at Para.[0055] discloses “swarm configuration also advantageously allows for the tethers or connecting means 15 to attach on to the payload 14 at a centralized location.”), and wherein the specified operating parameters comprise the rotor speed and/or angle of attack (So at Para. [0038] which discloses “pilot 508 uses the current position and velocity of the swarm 18 and payload 14 to determine the flight path of the payload. The pilot 508 then inputs desired positions for the payload, called waypoints, into the computer 509 through interface devices, such as a keyboard, mouse, control stick, or control pad.”).  
It would have been obvious  to one of ordinary skill in the art, at the time of filing, to modify the lifting system as taught by Bernhardt and Ahmed  with the multiple aircraft for lifting a load  of So in order to divide the load so as to not exceed the loading carrying capacity of a drone. The teaching suggestion/motivation to combines is that by diving the load between the drone and the winch 14, safety and preservation of equipment can be maintained as taught by So at  Para. [0047].

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over So et al (US-20090299551-A1) (“So”) and Anders Ljung (US-20180016022-A1)(“Ljung”).
As per claim 12, So discloses a  system for lifting a load comprising:
a first aerial drone (So at Para. [0028] discloses “a semi-autonomous multi-aircraft lifting system comprises of several aircraft 11,12,13, operating in formation attached to a single payload 14 by means of tethers 15.”);
 a load suspension device for carrying at least a portion of the load, wherein the first aerial drone is connected to the load by the load suspension device (So at Para. [0010] which discloses a “tether extends from each aircraft's tethering anchor to the payload's tethering anchor. The anchors allow the tethers to be easily attached or released, and also prevent tangling.”); and
  a second aerial drone, wherein the load is connected to the second aerial drone (So at Para. [0032] which discloses “the components of the multi-aircraft lifting system is shown in further detail. A representation of a two-aircraft swarm consisting of aircraft H.sub.1 11 and H.sub.2 12 are carrying a payload 14.”), wherein the first aerial drone and the second aerial drone each comprises a hydrostatic drivetrain;
However, So and Sawai do not explicitly disclose a drive motor to control aerial drone speed through a hydrostatic device drivetrain.
Ljung in the same field endeavor discloses a multi-rotor aerial vehicle for  carrying a load comprising rotor and drivetrain. See Figures 1-3, and 7 with the Abstract.
In particular, Ljung discloses wherein the first aerial drone and the second aerial drone each comprises a hydrostatic drivetrain (Ljung at Para.[0077] which discloses “control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c. This is also termed the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.);
a common controller for controlling, in a mutually coordinated manner, a rotor speed and/or a rotor torque of the first aerial drone and a rotor speed and/or a rotor torque of the second aerial drone by adjusting a hydrostatic volume and/or a hydrostatic swivel angle and/or a pressure of the hydrostatic drivetrain of the first aerial drone and by adjusting a hydrostatic volume and/or a hydrostatic swivel angle and/or a pressure of the hydrostatic drivetrain of the second aerial drone (So at Para. [0012] discloses that “[c]ommand of the entire multi-aircraft lifting system takes place at a remotely located pilot station.”  Further, the pilot station can be located at a separate station or as disclosed in Para. [0029] “the pilot station 16 may be located in a vehicle, for example, an aircraft 21, that is ancillary to the swarm 18.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple aircraft method for lifting a load of  So  to include the multi-rotor aerial vehicle  of Ljung, since providing a quadrocopter with higher endurance and with higher pay-load carrying capacity would increase the load carrying offerings of aerial drones.
Those in the art would be motivated to combine the multi-rotor aerial vehicle of Ljung with the multi-aircraft lifting system of  So because the ability to include an aircraft with higher capacity and higher endurance in a swarm of load carrying drones would lead to more applications especially where it is “very difficult and dangerous for multiple helicopters to fly in formation or in close proximity to one another”. So at Para. [0004].
As per claim 13, So and Ljung discloses a system for lifting a load, wherein the common controller comprises a main controller having an inputter for inputting desired flight movements of the first aerial drone and/or desired crane movements of a crane from which control signals are generated and transmitted to the first aerial drone and/or the crane on the basis of the input desired movements (So at Para. [0011] discloses “swarm avionics unit receives control signals from the pilot station and transmits aircraft sensory data to the pilot station. Sensory data about the aircraft and payload are used to stabilize and guide the aircraft through a flight controller algorithm.”), and wherein the system further comprises an additional controller for generating control commands for the first aerial drone and/or the second aerial drone depending on the flight or crane movements that were triggered by the main controller (So at Para. [0011] discloses “swarm avionics unit receives control signals from the pilot station and transmits aircraft sensory data to the pilot station. Sensory data about the aircraft and payload are used to stabilize and guide the aircraft through a flight controller algorithm.”).  
As per claim 14, So and Ljung discloses a system for lifting a load, wherein the common controller comprises a position control device which comprises an automatic follow-up control module for actuating the first aerial drone depending on a crane position of a crane and/or a lifting hook position of a lifting hook of the crane (So at Para. [0003] discloses that the aircrafts can act as an “aerial crane” so the term depending on crane position is treated as a position to another drone or aerial vehicle.  So at Para. [0044] discloses “[d]uring a straight-path transport, the swarm waypoint controller 803 ensures that each aircraft 11, 12 maintains a relative position to each other and the payload 14, whereby the tethers 15 remain approximately vertical.”) such that the first aerial drone automatically follows crane and/or lifting hook movements and maintains a desired position relative to the crane and/or the lifting hook, including during movements of the crane and/or a guide drone (So at Para, [0043] discloses “the swarm waypoint controller 803 maintains the relative positioning based on the constant radius R of the aircraft and the payload's height H below the swarm plane 101.”).  
As per claim 15, So and Ljung discloses a system for lifting a load, wherein the common controller is configured to actuate the first aerial drone such that, when lifting the load, the  first aerial drone flies along a predetermined helical trajectory about an axis passing through the load (So at Para. [0050] which discloses “the desired aircraft states are inputted into the step 909, where the next waypoints for each helicopter are calculated and then used to generated splines for each aircraft in step 910. These splines for position, velocity, and acceleration are used to derive the current state for each aircraft at time t 911, and to calculate step 906.”).  
As per claim 16, So and Ljung discloses a system for lifting a load, further comprising a position control device comprising an autonomous control module for autonomous remote control of the first aerial drone such that the first aerial drone approaches various desired positions relative to a machine and/or a work tool of the machine (So discloses  at Para. [0029], “shown in FIG. 2, the pilot station 16 may be located in a vehicle, for example, an aircraft 21, that is ancillary to the swarm 18” and, further, in Para. [0029], “the piloting operations may not require a human [o]perator as many control systems are well known to automatically pilot aircraft”.).  
As per claim 17, So and Ljung discloses a system for lifting a load, further comprising:
a position determiner for automatically determining the position of the first aerial drone relative to a crane and/or relative to a guide drone (So at Para. [0038] discloses “pilot 508 uses the current position and velocity of the swarm 18 and payload 14 to determine the flight path of the payload. The pilot 508 then inputs desired positions for the payload, called waypoints, into the computer 509 through interface devices, such as a keyboard, mouse, control stick, or control pad.”); and
 a position control device to control the first aerial drone depending on the automatically determined relative position (So at Figure 10 and Para. [0043] which discloses “positions on each aircraft 11, 12, 41, 42, relative to the payload 14, is determined by two constants. The first constant is the height difference H between the payload 14 and the swarm plane 101, and second constant is the radius R between each aircraft 11, 12, 41, 42 to the center of the swarm plane 101.”).  
As per claim 18, So and Ljung discloses a system for lifting a load, wherein the first aerial drone comprises a GPS unit for absolute position determination for the first aerial drone (So at Figure 6, Avionics Units 502, GPS 601.), and wherein the position control device is configured to control the first aerial drone depending on absolute position data of the first aerial drone and on absolute position data of a material handling and/or construction machine and/or a work tool of the material handling and/or construction machine (So at Para. [0033] discloses “Global Positioning System (GPS) 601, which provides absolute position, absolute speed, and a reference of merit for the sensor suite's output data.”).  
As per claim 19, So and Ljung discloses a system for lifting a load, wherein the position determiner comprises a signal-locater for locating a signal output by the first aerial drone (So at Para. [0046] discloses “the payload position may be determined from the position of all aircraft relative to ground and the Euclidian distance from each aircraft to the payload. Alternatively, the payload position may be determined by the payload avionics unit 507.”), wherein the signal-locater comprises mutually spaced transceiver units attached to the crane (So at Para. [0034] discloses “communication unit 611, which includes a transceiver 612 and receiver 613.”), and wherein the transceiver units are configured to communicate with a transceiver unit on the first aerial drone, and an evaluation unit for evaluating the transmitted signals between the transceiver units on a crane side and the transceiver unit on a drone side, with respect to predetermined signal characteristics comprising a signal propagation time and/or signal strength, and for determining the position of the first aerial drone relative to the crane from the signal characteristics (So in Figure 9 and Para. [0052] discloses “the reference signal R 916 is compared against the observed state {circumflex over (X)} of the aircraft. The difference between R and {circumflex over (X)} is used to compute the gain K in step 917, which then generates an input value u that is fed into the plant model 912 and the observer 915. The plant model 912 represents the mechanics and dynamics of the aircraft through mathematical relations.”).  
As per claim 20, So and Ljung discloses a system for lifting a load, wherein the hydrostatic drivetrain of the first aerial drone comprises a first hydrostatic device and a second hydrostatic device drivingly connected to a rotor of the first aerial drone (Ljung at Para.[0077] which discloses “control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c.”), wherein the hydrostatic drivetrain of the first aerial drone is configured to operate as a motor, and wherein the first hydrostatic device comprises a pump, wherein the pump is drivable by a drive motor (Ljung at Para. [0077] discloses “power unit 2 a rotatable shaft 3 is extending. On this shaft 3 there is positioned a hydraulic pump 12. The pump has a rotational element inside that is movable by means of the shaft 3. From the hydraulic pump 12 a fluid line 14 provides pressurized fluid to a hydraulic motor 11.”), and wherein the pump is suppliable with a pressure (Ljung at Para. [0077] discloses “the rotational velocity and power to the rotor 10 can be controlled in a precise manner. The control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c. This is also termed the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”).  
As per claim 21, So and Ljung discloses a system for lifting a load, wherein the drive motor comprises an internal combustion engine (Ljung at Para. [0005] which discloses “combustion engines in quad rotor designs by simply placing one combustion engine in each propeller.”).  
As per claim 22, So and Ljung discloses a system for lifting a load, wherein the first aerial drone is a multicopter and comprises a plurality of rotors (Ljung at Figure 1, vehicle 1), wherein the hydrostatic drivetrain of the first aerial drone comprises a plurality of second hydrostatic devices that comprise motors and are each drivingly connected to a respective rotor (Ljung at Para. [0077] which discloses “the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”) and are individually adjustable to individually control the speed of the respective rotors (Ljung at Para. [0077] which discloses “the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
            MEROI SILVANO (EP-2172412-A1) discloses stabilizing device for stretchers comprises propulsion means 4 at Figure 4 connected to the stretcher by suitable connection means, and disposed so as to be able to generate a thrust directed towards the direction of an axis which is substantially perpendicular to an longitudinal axis of the stretcher.  See Abstract and Figures 3-4.
         Alvin A Putnam (US-3799358-A) discloses a helicopter tail rotor disposed on a crane for stabilizing a load suspended from the crane boom during a hoisting operation. The rotor blades being manually or automatically adjusted for turning the load horizontally in either direction such that the load is both stabilized during hoisting and easily directed to its assigned location. See Figures 1-2.
           PEDERSEN et al (US-20210024333-A1) In figure 5 there is shown a drone (20) and crane (50) for jointly hoisting a portion of a wind turbine.
           Bruce K. McWhirk (US-20090152391-A1) discloses in Para. [0495] combining a skycrane/aircraft with derrick crane to load and unload a ship.
           Duffy et al (US-9079662-B1) discloses multiple unmanned lift vehicles acting as vertical lift generating machines.  Further, Duffy discloses that these aerial lift machines are separated from each other by a distance through spacing by individual onboard flight computers in the lift generating machines or by rigid or semi-rigid connections between the lift generating machines. See Abstract and Figure 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661